PD-0974-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 12/15/2015 2:27:11 PM
  December 16, 2015                                                     Accepted 12/15/2015 4:00:23 PM
                                                                                         ABEL ACOSTA
                                    No. PD-0974-15                                               CLERK



                                   IN THE
                         COURT OF CRIMINAL APPEALS
                                     OF
                                   TEXAS


                           OLIN ANTHONY ROBINSON,
                                   Petitioner,

                                          vs.

                              THE STATE OF TEXAS,
                                   Respondent.


                       Petition in Cause No. 05-05-7221 from the
                 24th Judicial District Court of Jackson County, Texas
         and the Court of Appeals for the Thirteenth Supreme Judicial District
                        of Texas in Cause No. 13-13-00571-CR


        PETITIONER'S STATEMENT REGARDING THE COURT
        GRANTING THE STATE'S MOTION TO EXTEND TIME
                       TO FILE ITS BRIEF

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      COMES NOW OLIN ANTHONY ROBINSON, Petitioner, and files his

Statement Regarding the Court Granting the State's Motion to Extend Time to File

its Brief, and in support of said statement would respectfully show the Court the

following:
                                            1.

      Robert E. Bell, Esquire, the Jackson County District Attorney, has always

been properly and timely served regarding the appellate litigation in the above-

entitled and numbered cause. The Court is requested to take judicial notice of

Petitioner's Exhibit "A" attached to this statement. Page 2 of the exhibit reflects

the e-mail address given by District Attorney Bell in which the Petition for

Discretionary Review was served. The document was received and opened by

District Attorney Bell. This Court did not receive a response from District Attorney

Bell concerning the Petition for Discretionary Review.

      The Court is requested to take judicial notice of Petitioner's Exhibit "B"

attached to this statement. Page 2 of the exhibit reflects that Petitioner's Brief on

the Merits was served to the same e-mail address given by District Attorney Bell.

However, District Attorney Bell chose not to open the e-mail. The reason that the

State' s Brief on the Merits is late is not due to any fault of Petitioner's counsel but

is due to the neglect of District Attorney Bell in not opening his e-mail. Petitioner's

counsel is highly offended that that State's current counsel would intimate that the

State was not properly and timely served. Such statements by the State' s current

are totally untrue and stretch creduelty to its limits. This Court should seriously

reconsider its granting the State the additional time to file its Brief on the Merits

based upon the untrue statements of its present counsel.
                                       Respectfully submitted,

                                       WILLIE & ASSOCIATES, P.C.



                                    By:/sl Joseph R. Willie, II, D.D.S., J.D.
                                       Joseph R. Willie, II, D.D.S ., J.D.
                                       4151 Southwest Freeway, Suite 490
                                       Houston, Texas 77027
                                       (713) 659-7330
                                       (713) 599-1659 (FAX)
                                       SBOT# 2 1633500
                                       attyjrwii@wisamlawyers.com

                                       ATTORNEY FOR PETITIONER
                                       OLIN ANTHONY ROBINSON

                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was
served via e-service to Robert E. Bell, Jackson County District Attorney, 115 W.
Main Street, Room 205 , Edna, Texas 77957, Jim Vollers, 2201 Westover Road,
Austin, Texas 78703 and the State Prosecuting Attorney, P.O. Box 12405, Capitol
Station, Austin, Texas 78711 , on the 15th day of December, 2015.

                                       lsi Joseph R. Willie, II, D.D.S., J.D.
                                       Joseph R. Willie, II, D.D.S ., J.D.

                      CERTIFICATE OF COMPLIANCE

       I certify that Petitioner' s Statement submitted complies with TEX. R. APP. P.
9 and the word count of this document is 304. The word processing software used
to prepare the document and to calculate the word count is Windows 7.

                                       lsi Joseph R. Willie, II, D.D.S ., J.D.
                                       Joseph R. Willie, II, D.D.S., J.D.
Envelope Details                                                                       Page I of2


Print this page

Case # PD-0974-1S
Case Information
Location                      Court Of Criminal Appeals
Date Filed                    07/28/201505:49:16 PM
Case Number                   PD-0974-15
Case Description
Assigned to Judge
Attorney                      Joseph Willie, II
Firm Name                     Willie & Associates, P.C.
Filed By                      Joseph Willie, II
Filer Type                    Not Applicable
Fees
Convenience Fee               $0.00
Total Court Case Fees         $0.00
Total Court Filing Fees       $0.00
Total Court Service Fees      $0.00
Total Filing & Service Fees   $0.00
Total Service Tax Fees        $0.00
Total Provider Service Fees   $0.00
Total Provider Tax Fees       $0.00
Grand Total                   $0.00
Payment
                                                                             EXHIBIT
Account Name                  Willie & Associates, P.C.
Transaction Amount
Transaction Response
                              $0.00                                     I - -- - -
Transaction ID                10269459
Order #                       006263183 -0
                         -------.--- - - -- - --- --------- -----------------
Petition for Discretionary Review
Filing Type                                       EFileAndServe
Filing Code                                       Petition for Discretionary Review
Filing Description                                Petition for Discretionary Review
Reference Number                                  9999
Comments
Status                                            Accepted
Accepted Date                                     07/29/2015 II :48:38 AM
Fees
Court Fee                                         $0.00


                                                                                       ......   / .   ~   ,,..,,, . ,..
Envelope Detail s                                                                          Page 2 of2


Service Fee                                        $0.00
Documents
Lead Document                  Olin.Robinson.pet.review.2.final.pdf       [Original]   [Transmitted]


eService Details
                                                                                   Date/Time
Name/Email                  Firm               Service Type      Status   Served
                                                                                   Opened
Lisa C. McMinn                                                                     07/2912015
                                               EServe            Sent     Yes
information@spa.texas.gov                                                          08:55 :44 AM
                            Jackson County
Robert E Bell                                                                      07/29/2015
                            District Attorney's EServe           Sent     Yes
eCmitchell@yahoo.com                                                               12:06:21 PM
                            Office
Envelope Details                                                                         Page 1 of2


Print this page

Case # PD-0974-1S
Case Information
Location                      Court Of Criminal Appeals
Date Filed                    11105/201510:30:31 PM
Case Number                   PD-0974-15
Case Description
Assigned to Judge
Attorney                      Joseph Willie, II
Firm Name                     Willie & Associates, P .C.
Filed By                      Joseph Willie, II
Fi ler Type                   Not Applicable
Fees
Convenience Fee               $0.00
Total Court Case Fees         $0.00
Total Court Filing Fees       $0.00
Total Court Service Fees      $0.00
Total Filing & Service Fees   $0.00
Total Service Tax Fees        $0.00
Total Provider Service Fees   $0.00
Total Provider Tax Fees       $0.00                                         EXHIBIT
Grand Total                   $0.00
Payment                                                              I      II ' ] "


Account Name                  Willie & Associates, P.e.
Transaction Amount            $0.00
Transaction Response
Transaction ID                12585374
Order #                       007712000-0
                                                                         - - - . - - -..- - - - - -
Brief
Filing Type                                       EFileAndServe
Filing Code                                       Brief
Fi ling Description                               Brief of Petitioner on the Merits
Reference Number                                  9999
Comments
Status                                            Accepted
Accepted Date                                     11109/201507:30 :39 AM
Fees
Court Fee                                         $0.00
Envelope Detail s                                                                             Page 2 of2


Service Fee                                          $0.00
Documents
Lead Document                   Olin.Robinson.pdr.brief.merits. finaL l .pdf    [Original] [Transmitted]



eService Details
                                                                                        Date/Time
Name/Email                   Firm               Service Type        Status     Served
                                                                                        Opened
                             Jackson County
Robert E Bell
                             District Attorney's EServe             Sent       Yes      Not Opened
ef_mitchell@yahoo.com
                             Office
Lisa C. McMinn                                                                          11106/2015
                                                EServe              Sent       Yes
information@spa.texas. gov                                                              10:54:29 AM